                                                                              FILED
 1
                                                                               JUN 2 9 2021
 2                                                                         ..._____   ___
                                                                          CLERK, U.S. DISTRICT COURT
                                                                       SOUTHERN DISTRICT F CALIFORNIA
 3                                                                    BY                          DEPUTY

 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No.: 91-CR-0238-W
12                                      Plaintiff,
                                                      ORDER GRANTING DEFENDANT'S
13   V.                                               MOTION FOR COMPASSIONATE
                                                      RELESE UNDER 18 U.S.C. §
14   GUY WOOLDRIDGE,
                                                      3582(c)(l)(A)(i) [DOC. 47]
15                                   Defendant.
16
17         On October 19, 1994, this Court sentenced Defendant Guy Wooldridge to 188
18   months imprisonment and five years supervised release for Possession with Intent to
19   Distribute Methamphetamine in violation of 21 U.S.C. § 841(A)(l). That sentence is
20   consecutive to sentences previously imposed by the District of New Mexico. Defendant
21   is serving a total sentence of 451 months. He now moves for a reduction in sentence
22   pursuant to 18 U.S.C. § 3582(c)(l)(A).
23         18 U.S.C. § 3582(c) provides that a defendant may bring a motion only after he has
24   "fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons" to
25   bring a motion on his behalf. Defendant has satisfied the exhaustion requirement and the
26   Court has jurisdiction and for the reasons below GRANTS Defendant' s motion.
27         Under 18 U.S.C. § 3582(c)(l)(A), a court may reduce a defendant's term of
28   imprisonment if the court finds that "extraordinary and compelling reasons warrant such


                                                                                       91-CR-023 8-W
 1 a reduction." The United States Sentencing Commission ("USSG") recognizes that
 2   certain medical conditions may constitute an "extraordinary and compelling reason"
 3   warranting a reduction in sentence under§ 3582. See USSG § lBl.13. This section is
 4   not binding and "district courts are empowered ... to consider any extraordinary and
 5   compelling reason for release that a defendant might raise." United States v. Aruda, No.
 6   20-10245, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021).
 7         Bureau of Prisons medical records confirm that Defendant suffers from serious
 8   health conditions including vascular disease, obesity, coronary atherosclerosis and
 9   chronic kidney disease. He is 75 years old and has served over 27 years in prison. The
10   United States agrees that he is not a danger to the community and does not oppose his
11   Motion for Compassionate Release.
12         Based on the forgoing, the Court GRANTS Defendant's motion [Doc. 47] and
13   ORDERS:
14      (l)Defendant is resentenced to a custodial sentence of time served effective upon his
15         obtaining a medical clearance from FCI Texarkana that he is not infected with
16         COVID-19;
17      (2)Defendant's Supervised Release Conditions are modified to add the condition that
18         he serve six months of his original custodial term of imprisonment in home
19         confinement;
20      (3)Defendant is to contact the U.S. Probation Office within 72 hours of his release
21         from custody to review the conditions of home confinement which may include
22         location monitoring.
23         IT IS SO ORDERED.
24   Dated: June 29, 2021
25
26
27                                                            Hon. ~ s ~ e l a n
28                                                            United States District Judge

                                                 2
                                                                                  91-CR-0238-W
